Title: To Thomas Jefferson from John D’Antignac, 21 April 1804
From: D’Antignac, John
To: Jefferson, Thomas


          
            Sir/
            augusta 21th april 1804
          
          under an impression, that a man who has devoted the most usefull portion of his Days, in the Service of America, has Some Claim, on the patronage of a president of the united States, I beg leave, with Every possible deference, to address you this letter
          A frenchman by Birth, I Entered the american service on the first day of May 1777, with the Commission of a Captain, then Brigade Major of General Rochefermois, at Ticonderoga, before the Taking of Bourgoine
          these, Sir, are on record, in the war office, and May be Confirmed by General wilkinson, and General gates.
          Colonel Samuel Hammond, a menber from Georgia, has put My name, in nomination, for Marshall, of the district of New Orleans—If his friendship, strengthened, by that of general wilkinson, will have weight in recommending me, to your Goodness, I flatter Myself they wil not be wanting
          I have lived in South Carolina, About ten years where I have been a menber of the legislature, and a justice of the peace, during the best part of My residence there
          Now I live in the City of augusta, in Georgia, where I am a justice of the peace for the City, but a poor Subsistance, for an old veteran with a large familly to Support
          family affairs and An opposition to the Measures of the late Administration, prevented me, from Comming forward sooner—
          With a wish, that you May long retain that Station, in the Affections, of your fellow Citizens, which you at present hold, I have the honor, with Sentiments of respect, to remain
          Sir your most obedient and humble Servant
          
            John D’antignac
          
         